Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
The indictment in this case is for the crime of murder. Two objections are urged to its sufficiency: first, that it designates the crime as murder in the first degree; and second, that it does not charge the commission of the offense with “ malice aforethought.” The first objection is answered by the case of People v. Dolan (9 Cal. 576). The second objection is met by the fact that words *403equivalent in their import to “ malice aforethought ” are used. The indictment alleges that the defendant committed the offense “willfully, maliciously, feloniously, and premeditatedly.” The statute declares that it is sufficient if it can be understood from the indictment, so far as the statement of the offense is concerned, “ that the act or omission charged as the offense is clearly and distinctly set forth in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended.” (Crim. Prac. Act, sec. 246.) So far as the motive actuating the accused is essential to the statement, there is no doubt that the terms used constitute a sufficient compliance with the statute. ( Commonwealth v. Chapman, 11 Cush. 422; Thompson v. The People, 3 Parker’s Crim. R. 208.)
The objection to the manner and time in which the jurors were summoned is answered by the case of People v. Stewart (4 Cal. 218).
The last objection of the appellant, that the verdict is against the weight of the evidence, is without force. There was evidence both for and against the defendant, and in such cases we do not interfere with the province of the jury. There must be such overwhelming evidence against the verdict as to justify the inference that it was rendered under the influence of passion, or prejudice, or bias of some kind, to justify any interference on our part with the action of the jury.
Judgment affirmed.